Citation Nr: 1701500	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  09-04 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for left knee tendonitis.

2.  Entitlement to service connection for a groin pull.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to a higher initial rating in excess of 10 percent for an ankle condition.

5.  Entitlement to an initial compensable rating for a twelfth rib fracture.

6.  Entitlement to an initial compensable rating for a right ring finger fracture.

7.  Entitlement to an initial compensable rating for sinusitis.

8.   Entitlement to an initial compensable rating for hypertension.

9.  Entitlement to an initial compensable rating for toenail fungus.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to August 2006, during the Gulf War Era.

This case comes before the Board of Veteran's Appeals (Board) from an appeal of an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The RO jurisdiction was subsequently transferred to Decatur, Georgia to Montgomery Regional Office.

A January 2009 rating decision granted a 10 percent rating for status post-left ankle surgery with degenerative changes, effective September 1 2006 and continued a noncompensable rating for the left ankle scar.

A November 2012 rating decision granted service connection for pes planus (called fallen arches bilateral feet and bunions).  Therefore, this issue is no longer on appeal.

Treatment records were associated with the claims file after the last adjudication of the claims by the RO in January 2009.  Regarding the claims denied in this decision, in the Board's judgment, these additional records are not relevant and/or cumulative and redundant of the evidence previously of record as they do not relate to previously undocumented facts regarding these claims.  As such, there is no need to seek waiver of initial review by the RO of this evidence in relation to these claims.  See 38 C.F.R. § 20.1304.

The issues of service connection for left knee tendonitis and back condition; and a higher rating for an ankle condition, a right ring finger fracture, sinusitis, hypertension, and toe nail fungus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no current medical diagnosis of a groin pull.

2.  The Veteran's twelfth rib has not been removed or resected and a report of symptoms relative to residuals of a fracture consists of pain.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a groin pull have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

2.  The criteria for award of a compensable evaluation for the Veteran's residuals of a twelfth rib fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5299-5297 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).

The Veteran received VCAA notice in February 2006.  The VCAA notice letters were provided prior to initial adjudication of the Veteran's claims in October 2006 and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Moreover, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 490, 91; VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the claim for an initial higher rating for the twelfth rib fracture.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).

In April 2006, the Veteran had a medical examination and obtained a medical opinion addressing the nature and severity of his groin and fractured twelfth rib.  The examination and opinions are adequate as the examination report reflects that the examiner considered the relevant history of his symptoms.  The examiner provided a sufficiently detailed description of this disability, and the examiner provided an analysis to support his/her opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

All relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the matter decided below.

IV.  Service Connection-In General

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

III.  Service Connection for a Groin Pull

The Veteran contends that he is entitled to service connection for a groin pull.  

The STRs reflect complaints of groin pain in November 2005.  The Veteran "pulled [his] groin stepping up on a podium."  An April 2006 examination reflects that the he complained of localized groin pain upon physical activity.  The examiner found no pathology to render a diagnosis.  A January 2007 VA treatment record noted "groin pain" on the problems list.  A November 2006 VA treatment record reflects complaints of right groin pain and tenderness.  An MRI (magnetic resonance imaging) revealed normal right hip with no evidence of a stress fracture.  A December 2006 VA treatment record reflects complaints of groin pain, but no diagnosis was provided.

In the absence of an in-service injury and a current diagnosis, there is nothing upon which to base a potential nexus opinion.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  Consequently, all three elements of service connection have not been satisfied.

The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).   Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the nature and etiology of an alleged groin disability falls outside the realm of common knowledge of a lay person.

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim for a groin pull is therefore denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, 3.312; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a Veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the Veteran is not entitled to the benefit of the doubt) (internal quotations omitted).

IV.  Higher Initial Rating for Twelfth Rib Fracture

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2 , and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1 , where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. § 4.45 (2016).

The Veteran has been assigned a noncompensable evaluation for his twelfth rib fracture under Diagnostic Codes 5299-5297.  Under Diagnostic Code 5297, a 10 percent evaluation is warranted for removal of one rib or resection of two or more ribs without regeneration.  A 20 percent evaluation is warranted for removal of two ribs; 30 percent for removal of three or rib ribs; 40 percent for removal of five or six ribs; and, a 50 percent evaluation for removal of six or more ribs.  See 38 C.F.R. § 4.71a, Diagnostic Code 5297 (2016).

His STRs reflect treatment for complaints of abdominal tenderness in November 1992.  X-rays revealed a non-displaced fractured left rib.  An April 2006 chest x-ray was within normal limits and examination of the abdomen area was normal.  A February 2010 x-ray reflected calcification of the first rib cartilage.

The evidence of records does not reflect that he had ever sought any treatment-either private or VA-for his rib disability.  The Veteran's other numerous statements on appeal generally do not mention his rib disability at all, but rather focus almost solely on other disabilities.

The Board reviewed the Veteran's VA treatment records, which are associated with the Virtual VA e-folder.  The Board notes that there are no complaints or treatment for any rib complaint, including pain, in those records.  

Based on the foregoing evidence, the Board finds that a compensable evaluation for the Veteran's twelfth rib disability is not warranted.  The evidence is clear that the Veteran has not had any resection of his twelfth rib (or any other rib for that matter), and there is no evidence that his twelfth rib (or any other rib for that matter) has been removed, surgically or otherwise.  The Veteran's twelfth rib disability is therefore assigned a noncompensable evaluation under Diagnostic Code 5297, as there is no evidence of a removal or resection without regeneration of any of his ribs.

As for the Veteran's complaints of pain, there appears to be no clinical basis for it.  In short, no disability has been identified to account for it.  The absence of probative symptomatology is reflected in the fact that he has not mentioned any problems over the years when seen in a medical context.  The Board observes that medical professionals customarily record present signs and symptoms and assessments based on interview and clinical evaluations and that these records are considered to have a high degree of reliability: 

Medical records, in general, warrant consideration as trustworthy evidence. The records contain information supplied to or by health professionals to facilitate diagnosis and treatment of medical conditions. With proper treatment hanging in the balance, accuracy has an extra premium. 

Cucuras v. Sec'y of Dept. of Health and Human Services, 993 F.2d 1525, 1528 (Fed. Cir. 1993).  As such, a diagnosis or complaint of rib pain would have been recorded to facilitate treatment.  Therefore, it is a matter which would be recorded in the ordinary course of treatment had such a complaint been made.  Cf. Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011) (noting that the Board can rely on silence in medical records to find the absence of a finding only when there is a medical reason for an examiner to address the finding).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1) (2016).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116.

The Board has weighed the lack of any contemporaneous treatment or complaints throughout the appeal period, along with his statements made on his Form 9.  There is no suggestion that the Veteran has disability not contemplated by the rating schedule for which extra-schedular consideration is warranted.

An evaluation in excess of that assigned is provided for certain manifestations of disability, but the medical evidence reflects that there is no disability evident.  As the rating schedule is adequate, referral for extraschedular consideration is not in order. 

Accordingly, the Board finds that a compensable evaluation for his twelfth rib disability, to include referral for extraschedular consideration thereof, is not warranted based on the evidence of record at this time; the higher rating claim is therefore denied.  See 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code 5297.  The preponderance of the evidence is against the claim.


ORDER

Service connection for a groin pull is denied.

An initial compensable rating for a twelfth rib fracture is denied.


REMAND

With regard to the issue of higher ratings for a right ring fracture, ankle condition, and sinusitis, new and relevant evidence has been added to the record since the January 2009 statement of the case (SOC), namely April 2012 and December 2012 VA examinations for these conditions and treatment records.  As such, the Board must remand this matter so that the RO can consider the report in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

VA treatment records indicated that the Veteran received workers' compensation for his left knee while working for the railroad.  (See July 2012 treatment record from Martin ACH and September 2009 Francis Ortho Institute).  He also stated that he injured himself in July 2009 after taking a cover off a cantilever while working for the railroad.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records).  On remand, the RO/AOJ should attempt to obtain any available workers' compensation records.

Further, the claims file reflects that he may have sued [redacted] for his work-related injuries.  (See Letter from Martin PLLC Suite 100; Volunteer Building 832 Georgia Ave. Chattanooga, TN 37402-2289).  On remand, the RO/AOJ should attempt to obtain any medical records.

Although a new examination is not warranted based merely upon the passage of time, in this case the competent evidence of record dated suggests that the Veteran's ankle, right ring finger fracture, sinusitis, hypertension, and toe nail fungus disabilities may have worsened in severity.  As such, updated examinations should be scheduled on remand.
 
Finally, in light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records from Central Alabama Veteran's HealthCare System (CAVHCS), including VAMC outpatient treatment records that have not been associated with the claims file since June 2014.

2.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  Obtain any records for which the Veteran signs a release.

3.  The RO/AOJ should ask the Veteran to indicate whether he has ever filed a civil suit seeking damages against sued [redacted] for his work-related injuries.  If he has, the RO/AOJ should ask the Veteran to sign releases and attempt to obtain such records for association with the file.

4.  Obtain any available workers' compensation records relating to the Veteran's work-related injuries.  All such available documents should be associated with the claims file.  Any efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  Then, refer the claims file to a VA physician to obtain an opinion to determine the nature and severity of the ankle, right ring finger fracture, sinusitis, hypertension, and toe nail fungus disabilities.

All opinions provided should be thoroughly explained, and a well-reasoned rationale for any conclusions reached should be provided.

6.  Then, readjudicate the Veteran's claims on appeal.  If any claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


